DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are found persuasive with respect to the previous rejection(s); however, an updated grounds of rejection is presented below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balkin et al. (US 2001/0021800).  Balkin discloses a system configured to predict a lucidity level of a subject, the system comprising: one or more activity sensors configured to generate output signals conveying information related to physical activity of the subject and one or more physiological sensors configured to generate output signals conveying information related to physiological parameters of the subject (e.g. ¶¶ 67-68); a user interface configured to receive information related to a mood of the subject and information related to a cognitive state of the subject (e.g. ¶¶ 147 – where the workstation interface receives the information parameters related to the mood of the subject as discussed throughout the disclosure; ¶¶ 39 including incorporating by reference cognitive performance and mood correlations ¶¶ 4); and one or more hardware processors configured by machine-readable instructions to: generate an electronic lucidity model for the subject based on previous physical activity information, previous physiological parameter information, previous mood information, and previous cognitive state information (e.g. ¶¶ 39, 122, etc.); and predict the lucidity level of the subject based on the electronic lucidity model and one or more of current physical activity information, current physiological parameter information, current mood information, or current cognitive state information (where the examiner considers the fatigue, PSG, and sleep scores to be equivalent to the current and future lucidity level of the subject – as it is equivalent to what the lucidity score is described in the disclosure of the present application; e.g. ¶¶ 18, 68-69, 93, 105-108, 141-149, etc.).  Additionally, it is noted that the prior art of Balkin predicts the lucidty level score (e.g. ¶¶ 182). It is noted that although the prior art does not use the term “lucid” or “lucidity”, the model and analysis employed by Balkin performs the same task and purpose as described in the disclosure of the present application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balkin in view of Reifman et al. (US 2018/0289314).  Balkin fails to expressly disclose generating the model via a multiple linear regression classifier; however, in the same field of endeavor, Reifman discloses the use of a multiple linear regression classifier (e.g. ¶¶ 116) in order to properly generate a model for predicting the patient’s cognitive performance.  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date to incorporate the similar linear regression method as taught by Reifman in order to yield the predictable results of providing another statistical analysis option of data for prediction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792